Case: 13-15789   Date Filed: 06/05/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 13-15789
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:13-cr-20490-JAL-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

IFANISE PETIT-FRERE,

                                                         Defendant-Appellant.



                       ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (June 5, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-15789     Date Filed: 06/05/2014    Page: 2 of 2


      Ifanise Petit-Frere appeals her sentence of 41 months of imprisonment

following her guilty plea to reentry of a deported alien, 8 U.S.C. § 1326(a), (b)(2).

Petit-Frere argues that her sentence at the low end of the advisory guideline range

is substantively unreasonable. We affirm.

      We review the reasonableness of a sentence under a deferential standard for

abuse of discretion. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007).

      Petit-Frere’s sentence is reasonable. Although Petit-Frere argues that the

district court failed to give adequate consideration to her history and characteristics

and the nature and circumstances of her offense, the district court stated that it was

imposing a sentence at the lowest end of the advisory guideline range because of

her personal hardships. Petit-Frere also argues that the district court placed undue

weight upon the advisory guideline range and her criminal history, but the record

establishes that the district court considered both these and other required factors in

its sentencing determination. 18 U.S.C. § 3553(a). And the weight given to any

sentencing factor is committed to the sound discretion of the district court. The

district court committed no abuse of its discretion.

      AFFIRMED.




                                           2